Title: To John Adams from Richard Henry Lee, 3 September 1787
From: Lee, Richard Henry
To: Adams, John


          
            Dear Sir,
            New York September the 3d. 1787
          
          Since my letter to you of december 1785 from Chantilly in Virginia in answer to the letters that you were pleased to write me on the 26th. of August, 6th. & 7th. of September 1785; I have not been honored with any letter from you. On my arrival here I met with, and read with great pleasure your book on the American governments— The judicious collection that you have made, with your just reflections thereon, have reached America at a great Crisis, and will probably have their proper influence in forming the federal government now under consideration— Your labor may therefore have its reward in the thanks of this and future generations. The present federal system, however well calculated it might have been for its designed ends if the States had done their duty, under the almost total neglect of that duty, has been found quite ineffecient and ineffectual— The government must be both Legislative and Executive, with the former power paramount to the State Legislatures in certain respects essential to federal purposes. I think there is no doubt but that this Legislature will be recommended to consist of the triple

ballance, if I may use the expression, to signify a compound of the three simple forms acting independently, but forming a joint determination.
          The executive (which will be part of the legislative) to have more duration and power enlarged beyond the present— This seems to be the present plan expected, and generally spoken of— I say expected, because the Convention is yet sitting, and will continue so to do until the middle of this month. I was appointed to that Assembly, but being a Member of Congress where the plan of Convention must be approved, there appeard an inconsistency for Members of the former to have Session in the latter, and so pass judgement at New York upon their opinion at Philadelphia. I therefore declined going to Convention and came here; where we have lately contracted for the sale of six millions of Acres on the N.W. side of Ohio in the ceded territory, for lessening the domestic debt— And now, another Offer is made for two millions more. I hope we shall at least be able to extinguish the domestic debt created by the late war, which is by far the greatest part of the debt. So many of our Members have lately gone from hence to the Convention, that we have had but 5 States in Congress for a month past, which has prevented any determination on your application to return.
          It seems at present to be very doubtful whether there will be any Resident appointed to the Court where you are— Some being for a Minister, some for a Chargé, and some for neither— But a Consul only— How it will terminate can scarcely be conjectured yet. Permit me now Sir to entreat your attention and good offices in the following affair— Mr. Thomas Steptoe, concerning whom I formerly wrote to you, dyed on shipboard as he was returning home from the East Indies either in 1784 or 1785, and we are not certain whether he was in a Danish or Sweedish Ship; but it was one of these— Captain Miller who gave me this intelligence by letter, and who is now up the Baltic, was not certain to which of these nations the Ship belonged. But he said it was supposed that Mr. Steptoe had a considerable property.—
          His heirs in Virginia having heard nothing concerning this property, apprehend that it has been secured by the Officers of the Ship wherein he dyed. The want of exact information concerning Mr. Steptoes affairs will render it difficult to procure redress— Perhaps a proper enquiry among those people in London who trade with the East Indies, may furnish some light upon this business Or an

application to the Danish & Swedish Ministers at the Court of London might cause an enquiry to be made in their respective countries, so as that the holders of his property fearing detection, may come forward and honestly deliver up this gentlemans effects— And inform, if he left any Will— It is not improbable that he left a will somewhere, which if procured would regulate the descent of his Virginia estate— I shall be singularly obliged to you my dear Sir if you will interest yourself in this business and let me know the success of your enquiries— My complements, if you please to Colo. Smith; and affectionate regards to my Nephew Shippen— With every sentiment of esteem and friendship I am dear Sir sincerely yours.
          
            Richard Henry Lee.
          
        